 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299
 6 Attorneys for Plaintiff
   Michele Dorenkamp
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
               EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10
11
     MICHELE DORENKAMP,                                  Case No.: 2:18-cv-00450-MCE-CKD
12
                     Plaintiff,
13                                                       ORDER
14           vs.

15 EXPERIAN INFORMATION SOLUTIONS,
   INC.
16            Defendant.
17
18
                                                  ORDER
19
             Pursuant to the stipulation of the Parties, Experian Information Solutions Inc. is dismissed
20
     with prejudice and each party shall bear its own attorneys’ fees and costs. The Clerk of the Court
21
     is directed to close this case.
22
             IT IS SO ORDERED.
23
     Dated: March 13, 2019
24
25
26
27
28

                                                        1
                                              [PROPOSED] ORDER
